Same Case — Ox a Re-hearing.
Buchanan, J.
In the judgment rendered heretofore by this court in this case, we sustained the objection made to the admissibility of the copy of the assignment, offered in evidence by the intervenor, Barlow, and admitted by the court below.
*110The District Court considered the legal effect of the assignment thus proved, and held it invalid as against the attaching creditors of Page, Bacon & Co.
In the view that we took, in our previous judgment, of the question of evidence, and which view is unchanged, the pretended assignment of defendants to the intervenor is not proved. Our previous judgment remanded the cause for error in the ruling of the District Court, as above stated. The judgment gives the intervenor an opportunity of producing, upon another trial, legal evidence of the assignment.
The argument of the counsel of appellees, for a re-hearing, convinces us, that the intervenor is not entitled to this relief. The Code of Practice, Article 391, declares, that the intervenor must be always ready to exhibit his evidence; that he is not to be permitted to retard the principal suit. In the present case, it is clear, that if the intervenor was not provided, on the trial in the court below, with legal evidence of the assignment, which is the basis of his intervention, it was his own fault. He had the original of that assignment in his possession, and did not think fit to produce it; but deliberately risked his cause in the Louisiana court, upon a copy, reserving the original for the Now York tribunals, in which, it is probable, his interest was involved to a larger amount than the judgment of the attaching creditors, who are before this court. The remanding of this cause, cannot but have the effect of retarding the suits of the appellees.
It is, therefore, ordered, adjudged and decreed, that our judgment heretofore pronounced herein, be avoided and annulled. And it is now ordered, adjudged and decreed, lhat the judgment of the District Court be affirmed, with costs.